t c memo united_states tax_court paul a bilzerian petitioner v commissioner of internal revenue respondent docket no filed date paul a bilzerian pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined additions to petitioner’s’ federal_income_tax as follows ‘petitioner and his wife terri l steffen filed a joint_return for separate notices of deficiency were sent to petitioner and ms steffen and separate petitions were filed this opinion addresses the liability of petitioner -- - additions to tax sec_6653 a sec_6653 b dollar_figure of the interest due on dollar_figure after concessions the issue for decision is whether petitioner is liable for additions to tax for negligence pursuant to sec_6653 a a and b for the taxable_year on date respondent moved pursuant to rule to compel petitioner to enter into a proposed stipulation of facts we ordered petitioner to show cause why the matters covered by respondent’s motion should not be deemed admitted for purposes of this case petitioner failed to respond to the order to show cause we therefore granted respondent’s motion and deemed the matters contained in the proposed stipulation to be facts for purposes of this case rule f findings_of_fact petitioner resided in tampa florida at the time he filed his petition petitioner graduated from stanford university after graduating from stanford he attended harvard university and graduated in with a master’s degree in business petitioner concedes that he is not entitled to carry back a worthless_stock loss of dollar_figure from to sunless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure administration after graduating from harvard petitioner worked in the real_estate business in he began trading securities before petitioner either explored the possibility of taking over control or attempted to take over control of several publicly traded companies including hammermill paper co hammermill armco cluett peabody h h robertson and syntex corp in petitioner and earl and billy mack the macks formed a partnership bilzerian mack associates bilzerian mack for the purpose of launching a takeover of hammermill petitioner was a general_partner of bilzerian mack and he signed the partnership return for on date mack asset co and bilzerian investors two partnerships were reported on bilzerian mack’s form_1065 u s partnership return of income as other general partners petitioner was involved in bilzerian investors and another partnership named bilzerian ventures although hammermill was eventually acquired by international paper co in august of petitioner realized substantial gains in through bilzerian mack bilzerian investors and bilzerian ventures from the purchase and sale of hammermill stock during petitioner also maintained interests in south bay fashion center and south bay fashion one two partnerships and various other entities - for the taxable_year petitioner was involved in the preparation of federal_income_tax returns for some of the entities he was involved in additionally a former accountant from price waterhouse worked full time in petitioner’s office handling some of the returns peat marwick mitchell co c p a s peat marwick prepared partnership tax returns for bilzerian mack bilzerian investors and bilzerian ventures another accountant and a tax attorney were involved in preparing tax returns for other entities which petitioner was involved in while peat marwick was not engaged by petitioner to prepare or do any work on the individual_income_tax_return peat marwick did prepare a schedule entitled paul bilzerian’s tax estimate this schedule was prepared for the purpose of helping petitioner make an estimated_tax payment for the schedule reported the following gains from petitioner’s stock dealings in hammermill item amount bilzerian mack dollar_figure bilzerian investors big_number bilzerian ventures big_number personal gain big_number total big_number on date petitioner signed and filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for the taxable_year along with a payment of dollar_figure million petitioner was in possession of the schedule prepared by peat marwick at that time on august - petitioner filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return on date petitioner filed his form_1040 u s individual_income_tax_return on schedule e supplemental income and loss petitioner reported the following net_income from petitioner’s stock dealings in hammermill item amount bilzerian mack dollar_figure bilzerian investors big_number bilzerian ventures big_number total big_number on the schedule c profit or loss from business petitioner reported gross_income of dollar_figure from the sale of securities ’ on the form_1040 petitioner reported adjusted_gross_income and tax_liability of dollar_figure and dollar_figure respectively petitioner reported an overpayment_of_tax of dollar_figure petitioner’s individual tax_return was prepared by dwight norris mr norris mr norris prepared petitioner’s individual tax returns for the taxable years through mr norris also prepared partnership tax returns for for south bay fashion center and south bay fashion one mr norris graduated from ohio state university in and has been working petitioner reported deductions of dollar_figure resulting in a net_loss of dollar_figure in mr norris was a business partner with petitioner in south bay fashion one -- - as a certified_public_accountant since that time at the time he prepared petitioner’s return mr norris worked for the accounting firm of porterfield co c p a s located in sacramento california in connection with his preparation of petitioner’s tax_return mr norris received a package of information from petitioner’s office consisting of schedules k-1’ and other various schedules necessary to prepare petitioner’s individual return including the schedule prepared by peat marwick in the fall of mr norris was contacted by mike shaw mr shaw an attorney representing mr norris at the time concerning an omission_of_income on petitioner’s return as a result mr norris learned that petitioner had failed to include dollar_figure of taxable_income from gain realized by petitioner from the purchase and sale of hammermill stock mr norris informed petitioner of this mr shaw was alerted to the omission_of_income on petitioner’s return by an agent of the federal government ‘at the time of trial mr norris resided in california a schedule_k-1 is a schedule attached to a form_1120s u s income_tax return for an s_corporation or a form_1065 u s partnership return of income to report a shareholder’s or a partner’s share of income credits deductions etc from the s_corporation or the partnership sthe total omission_from_income was reduced to dollar_figure due to miscellaneous adjustments - at petitioner’s request mr norris prepared an amended_return for petitioner for on date petitioner filed a form 1040x amended u s individual_income_tax_return for on the form 1040x petitioner increased his taxable_income by dollar_figure and reported adjusted_gross_income and total_tax liability of dollar_figure and dollar_figure respectively the increase to income was described on petitioner’s amended_return as follows net change to income federal adjustments to schedule c income from sales interest_expense -161257 adjustments to schedule b interest_income add jeffries co less on schedule c --91 on date petitioner was indicted by a federal grand jury on charges that he conspired to defraud the internal_revenue_service and the securities_and_exchange_commission sec with respect to several of his attempted corporate acquisitions which he engaged in during the 1980s the charges related to transactions petitioner carried out between date and date the nine-count indictment charged petitioner with misrepresenting the source of funds used to purchase stock on schedule 13d filed with the sec funds were not personal accumulating stock in the name of nominees parking securities --- - making numerous false statements and creating false invoices to substantiate false deductions on his federal_income_tax return on date the united_states district_court for the southern district of new york entered a judgment of conviction on all the counts contained in the indictment and the judgment was affirmed by the court_of_appeals for the second circuit 926_f2d_1285 2d cir on date respondent issued a notice_of_deficiency to petitioner for the taxable_year in the notice_of_deficiency respondent determined that petitioner was liable for additions to tax for negligence due to the omission from the originally filed return of the approximately dollar_figure million of taxable_income from gains related to the purchase and sale of hammermill stock petitioner filed a petition to this court seeking a redetermination in petitioner sued mr norris for malpractice for the omission of the dollar_figure million of taxable_income from petitioner’s originally filed return in connection with the malpractice lawsuit mr norris denied any liability with respect to the preparation of petitioner’s tax_return opinion as in effect for sec_6653 a imposed an addition_to_tax equal to percent of the underpayment_of_tax - where any part of the underpayment was due to negligence or disregard of rules or regulations sec_6653 imposed an addition_to_tax in an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which was attributable to negligence negligence within the meaning of sec_6653 has been defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 citing marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 respondent’s determination is presumed correct and petitioner bears the burden of proving that he was not negligent rule a 762_f2d_891 11th cir affg tcmemo_1983_450 58_tc_757 petitioner claims that he provided his accountant mr norris with all necessary information to prepare an accurate tax_return and that mr norris mistakenly omitted the dollar_figure million of taxable_income from the return petitioner contends that he reviewed the return before signing and filing it but he did not notice any errors respondent argues that petitioner knew of the omission of the dollar_figure million of taxable_income at the time he filed the original return for respondent claims that even if -- - petitioner supplied mr norris with the necessary information to file an accurate return he has not shown that the incorrect return was a result of mr norris’s mistake respondent argues that an omission of dollar_figure million in these circumstances is so substantial that petitioner could not have reasonably relied on the return and should have made further inquiries as to its accuracy the general_rule is that taxpayers have a duty to file complete and accurate tax returns and cannot avoid this duty by placing responsibility with an agent 469_us_241 88_tc_654 however in limited situations the sec_6653 additions to tax may be avoided if the taxpayer shows good_faith reliance on the advice of a competent and experienced accountant or attorney in the preparation of the tax_return 94_tc_473 conlorez corp v commissioner 7t c in order to show good_faith reliance the taxpayer must establish that all necessary information was supplied to the return preparer and that the incorrect return resulted from the preparer’s mistakes weis v commissioner supra pincite 59_tc_473 the evidence in the record indicates that mr norris is a competent and experienced accountant the parties agree that mr norris received a package of information from petitioner’s office consisting of schedules k-1 and other various schedules in order to prepare petitioner’s individual return including the schedule prepared by peat marwick petitioner claims that peat marwick characterized a portion of the gain attributable to hammermill stock transactions as personal gain to petitioner when the gains were actually attributable to the activities of bilzerian mack petitioner contends that this was done for the purpose of accommodating the macks’ tax planning objectives and that he did not consent to participation in this activity ’ as a result petitioner claims that the dollar_figure million was improperly omitted from the schedule_k-1 for petitioner attached to bilzerian mack’s form_1065 petitioner argues that neither he nor mr norris had any way of knowing that peat marwick was characterizing approximately dollar_figure million of gains from hammermill stock transactions as personal gain to petitioner instead of reporting it on the schedule_k-1 for petitioner petitioner further argues that he was involved in several hundred million dollars of financial transactions during which diminished his ability to recognize that approximately dollar_figure million of taxable_income was omitted from the return petitioner claims that the characterizations of personal gain or gain through bilzerian mack were merely paper entries to accommodate the macks petitioner did not introduce testimony or other evidence from either peat marwick or the macks in fact petitioner failed to present any evidence other than his own testimony to corroborate his argument that peat marwick improperly omitted the dollar_figure million from the schedule_k-1 for the bilzerian mack partnership return for and that petitioner was not aware of the characterizations made by peat marwick in addition petitioner’s amended return reports the previously omitted dollar_figure million as adjustments to schedule c - income from sales this is consistent with peat marwick’s original characterization of this amount as personal gain and inconsistent with petitioner’s argument that it was income from the partnership in this situation we are not required to and we do not rely on petitioner’s self-serving testimony 87_tc_74 petitioner argues that mr norris’s testimony supports his claim that the dollar_figure million omission was a result of mr norris’s mistake mr norris testified that he learned in that he had made a mistake in preparing petitioner’s return because he missed about dollar_figure million in income however mr norris’s testimony was vague evasive and contradictory the following we note that mr norris was previously a partner of petitioner’s and mr norris a resident of california testified that at the time of trial he stayed at petitioner’s personal_residence in tampa florida discussion of the malpractice lawsuit that petitioner brought against mr norris for the omission of the dollar_figure million from petitioner’s return occurred on the cross-examination of mr norris q all right and is it true that you denied liability -- any liability for malpractice in that case a i really don’t remember what i said or didn’t say i would assume that that’s true but i don’t know for sure i don’t remember the case now at all q this would’ve been about eight years ago a yes q did you get sued often a no i have never been sued before q and your testimony then is you got sued and don’t remember anything a what i’m saying is that i turned it over to the attorney who is representing me and the insurance_company and he did whatever he needed to do and i was involved to a very small degree o what was the result of the lawsuit a it was i think withdrawn i believe i think it was withdrawn q and you didn’t have to pay any money did you as a result of this lawsuit to paul bilzerian a no not to him q to anybody a oh i paid legal fees and if it would’ve been my insurance_company would’ve paid i wouldn’t have paid him anyhow q do you remember any depositions in connection with that lawsuit a i don’t but i won’t say that there wasn’t but the thing is is that as i said that whole thing is just been --- i have forgot it all it was not important for me to remember and i haven’t gone back and reviewed any papers qo do you remember accepting liability or denying liability in that lawsuit a it am assuming that if i went to the attorney i probably denied liability q okay didn’t we speak about a week ago or so a yes q and in that conversation you told me that you deny liability a i don’t remember if i said that to you i probably said that to you though but you are asking me questions that i really in my memory since i don’t know i can only tell you what i think mr norris further testified that at the time he prepared petitioner’s return he believed it was accurate and correct and that he did not have any reason to believe that there was any error committed in the preparation of the return when petitioner sued mr norris for malpractice in mr norris denied any liability in the malpractice proceeding finally petitioner has not alleged that prior to the preparation of the return he informed mr norris that either peat marwick or the macks asked petitioner to participate in recharacterizing a portion of the gain from the hammermill stock transactions attributable to bilzerian mack in order to accommodate the macks’ tax planning objectives considering these circumstances we do not find either petitioner or mr norris credible with respect to their testimony in support of petitioner’s position that the dollar_figure million omission was attributable to a mistake by mr norris tokarski v commissioner t c pincite see mccann v -- - commissioner tcmemo_2001_153 garrett v commissioner tcmemo_1997_231 assuming arguendo that all necessary information was provided to mr norris before his preparation of petitioner’s return we still would not deviate from the general_rule that the duty_of filing accurate returns cannot be avoided by placing responsibility on an agent even if all necessary information is supplied to the return preparer the taxpayer still has a duty to review the return prior to signing and filing it in order to ensure that all income items are included metra chem corp v commissioner t c pincite 70_tc_465 affd 651_f2d_1233 6th cir 21_tc_678 magee v commissioner tcmemo_1993_305 fraley v commissioner tcmemo_1993_304 petitioner claims that he carefully reviewed the return and that there was no way he could have recognized that approximately lsee loftus v commissioner tcmemo_1992_266 n wherein we stated the responsibility to review a return cannot be trivialized in morrow v commissioner tcmemo_1991_101 we held that supplying records to an accountant and relying on the accountant to prepare a return was not sufficient to relieve a taxpayer of the ‘ultimate responsibility for the correctness of their returns ’ based on the taxpayers’ failure to adequately review their returns we sustained the commissioner’s negligence determination -- - dollar_figure million of taxable_income was omitted from the return however petitioner also testified that he received the return on date and due to requests for extension filed by petitioner the return was due on that same day petitioner stated that he could not recall whether he called mr norris to guestion the accuracy of the return on date nor could he recall discussing with mr norris at any time the dollar_figure million discrepancy between the estimated payment by petitioner and the tax_liability as reported on the original return in his criminal trial petitioner testified that he was delighted that the return he received from mr norris showed a tax_liability of only dollar_figure million and he never challenged the accuracy of the return petitioner is a well-educated individual who was involved in trading securities for several years prior to he was provided with a schedule from peat marwick outlining petitioner’s estimated_tax liability for and the schedule specifically identified the dollar_figure million in gains from the purchase and sale of the hammermill stock petitioner accepted the return as prepared by mr norris without questioning its accuracy or inguiring as to the approximately dollar_figure million difference between the tax_liability stated on the return and the amount_paid as an estimate of the tax_liability for under these circumstances petitioner cannot insulate himself from the negligent omission of dollar_figure million of taxable_income from the return accordingly we hold that petitioner is liable for the additions to tax for negligence for decision will be entered under rule 2the dollar_figure million difference is attributable to the fact that petitioner’s adjusted_gross_income and tax_liability shown on the original return was underreported by approximately percent
